Citation Nr: 1301457	
Decision Date: 01/14/13    Archive Date: 01/23/13	

DOCKET NO.  09-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for obesity, including as secondary to 
service-connected posttraumatic stress disorder (PTSD).

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral pes planus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing at the RO in June 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2012).

The Board subsequently issued a decision in January 2011 denying the claims for service connection for left ankle and left knee disorders.  The Board also reopened a claim for service connection for hypertension on the basis of new and material evidence, but then denied this claim on its underlying merits.  The Board remanded the remaining claims for right ankle, low back, and psychiatric disorders, and for obesity and bilateral pes planus to the RO via the Appeals Management Center (AMC) for additional procedural and evidentiary development.


The Veteran then appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a June 2011 joint motion for partial remand, the parties asked the Court to partially vacate the Board's decision to the extent it had denied the claims for service connection for left ankle and left knee disorders, and to remand these claims to the Board for possible further development and for readjudication in compliance with directives specified.  The parties acknowledged the Veteran had abandoned his appeal for service connection for hypertension, so that claim should be dismissed, and that the several other claims addressed in the Board's decision had been remanded rather than decided, so they were not before the Court.  In a June 2011 order, the Court granted this joint motion for partial remand and returned the file to the Board for further consideration of these left ankle and left knee claims.  Before readjudicating these claims, however, the Board remanded them to the RO via the AMC in February 2012.

In another decision since issued in May 2012, on remand, the AMC granted service connection for degenerative joint disease of the lumbosacral spine and assigned an initial 40 percent rating for this low back disability retroactively effective from September 24, 2007, the date of receipt of this claim.  The AMC also granted service connection for a right ankle condition and assigned an initial rating of 20 percent retroactively effective from that same date, the receipt of the claim.

Also, in a more recent August 2012 decision, the AMC granted service connection for PTSD (claimed as PTSD, anxiety, and depression) and assigned an initial disability rating of 70 percent retroactively effective from July 6, 2007, the date of receipt of this claim.  As a result, the combined rating for the Veteran's 
service-connected disabilities increased from 70 to 90 percent as of September 24, 2007.  See 38 C.F.R. § 4.25 (VA's combined ratings table).


Since, on remand, service connection was granted for the low back, right ankle and psychiatric disorders, and the Veteran has not separately appealed the ratings and effective dates assigned for these disabilities, the claims concerning these disabilities have been resolved, so are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

He has however since submitted a statement in September 2012 alleging that "(I can't work) AT ALL for the rest of my life", which is tantamount to a claim for a TDIU.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (wherein the lower Veterans Court (CAVC) held that a claim of entitlement to a TDIU is derivative of an increased-rating claim, not a separate claim, if the TDIU claim is at least partly predicated on the service-connected disability for which the Veteran is requesting a higher rating.  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and therefore is part of a claim for increased compensation.).  In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court found that because the claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim "was part of [the Veteran's] initial application for benefits for [PTSD], not a part of a new claim for increased compensation."  The Court in Mayhue held that it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  

Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.

To support this notion of unemployability, the Veteran additionally submitted several supporting statements from his primary health care providers in the Greater Los Angeles Healthcare System.

S.L., MD, a VA Staff Physician in the Greater Los Angeles Healthcare System, indicated in a July 2012 statement that the Veteran had requested his medical opinion regarding the Veteran's current mental and physical state.  He indicated the Veteran had been under his care since September 2010, is a disabled Veteran, and had been diagnosed with medical conditions of coronary artery disease with ischemic cardiomyopathy, status post (s/p) myocardial infarction, a history of ventricular tachycardia, diabetes mellitus, hypertension, low back pain, shoulder osteoarthritis, knee arthralgia, and diverticulosis.  He requires multiple medications, including albuterol, aspirin, atorvastatin, bacitracin/polymyxin ointment, carvedilol, codeine, carboxymethylcellulose drops, carvedilol, furosemide, gabapentin, insulin (including aspart and glargine types), ipratropium, ketotifen drops, lisinopril, lidocaine/prilocaine, mometasone, morphine, multivitamins, nitroglycerin, nyastin, omeprazole, potassium chloride, ranitidine, ranolazine, sennosides, silver sulfadiazine, temasepam, trazone, and triameinolone.  He has a pacemaker of the implantable cardioverter-defribillator (ICD) type.  He has required injections to the knee of Hyaluronate.

This commenting doctor goes on to indicate the Veteran's pacemaker function is currently monitored remotely from his home by the VA National ICD Surveillance Center for Bioronik.  He is under the care of a psychiatrist for PTSD and severe insomnia.  He also had difficulty with claustrophobia.  He is currently medically stable, but his prognosis remains guarded due to the complexity and severity of his conditions.

M.C.B., MD, PhD, a Staff Physician of Cardiology in the Greater Los Angeles Healthcare System and Professor of Medicine at the David Green School of Medicine at UCLA, also commented in July 2012 and twice in September 2012.  This doctor's initial July 2012 statement primarily concerned the circumstances surrounding two recent surgeries the Veteran had had for ICD replacement and revision.  This doctor indicated he had been involved in the Veteran's care, most recently regarding his ICD, since December 2009.  In summary, he indicated that inadequate tightening of the right ventricular shocking coil set screw when the Veteran's ICD was replaced in May 2012 had left him in risk of dying from ventricular arrhythmias, and that a second surgery was required to correct the problem.  The first statement this doctor subsequently submitted in September 2012 indicated he had been asked by the Veteran to describe his current medical condition and physical capabilities with regard to work.  This doctor then goes on to explain that the Veteran is a 61-year old man with coronary artery disease, ischemic cardiomyopathy, hypertension, and diabetes.  He again discussed the circumstances surrounding the two recent surgeries the Veteran had had for ICD replacement and revision, indicating that since [hospitalization for] repair the ICD function was normal on defibrillation testing.  He added that the Veteran was also treated for heart failure exacerbation during that hospitalization.

The additional statement this VA physician submitted just a few days later in September 2012 expounded further, indicating it was a supplement to his earlier statement since the Veteran had specifically asked him to address the obesity and depression and their relationship to the Veteran's heart disease.  According to this doctor, review of some of the Veteran's electronic medical records indicates that he has had problems with obesity, PTSD, and depression for more than 40 years, since he was in the Navy.  Both obesity and PTSD, this doctor pointed out, increase the risk of coronary artery disease and "more likely than not contributed to [the Veteran's] development of coronary artery disease in his 50's."


This VA doctor then goes on to explain the Veteran has had ischemic cardiomyopathy for about 5 years following 2 myocardial infarctions (i.e., heart attacks).  He has been treated for both heart failure and angina symptoms with multiple hospitalizations over the past 3 years.  Heart failure was treated in hospital again in August 2012.  He said the Veteran continues to have shortness of breath with his usual activity, walking a few blocks with a walker.  Other problems contributing to his poor exercise tolerance are severe obesity, hypertension, knee pain due to osteoarthritis and back pain.  He requires chronic treatment with morphine and codeine for the pain.

In summary, this VA physician reiterated the Veteran's multiple medical problems severely limit his exercise capacity, such that "it would be impossible for him to sustain even mild exertion in a work environment."

There is also a September 2012 statement from D.P.F., MD, the Veteran's treating psychiatrist in the Greater Los Angeles Healthcare System.  This commenting psychiatrist indicated that, in his professional opinion, based on his overall evaluation, the Veteran suffers from PTSD that was caused by racist discrimination, abuse and death threats that he received during his service in the United States Navy (USN) '70-71.  He relates that, while in the service, he became so depressed by these experiences that he began eating compulsively.  He believes that his discharge from active duty that was due to his obesity was a direct result of the abuse he experienced while on active duty.  According to this commenting psychiatrist, "while there is no way to prove this, it is my opinion that this is likely to be true."  He added that many of the Veteran's cardiac issues have been exacerbated by this obesity.

This commenting psychiatrist then goes on to note that the Veteran has "lost many jobs" due to his symptoms, that he remains symptomatic, and that his intrusion recollections of the abuse and threats he experienced in the Navy have rendered him hyper vigilant to racist discrimination, indeed, to the point he is so sensitive to this subject that he interprets many events through this lens and frequently gets involved in conflicts with others due to his symptoms.

In summary, according to this commenting psychiatrist, "the combination of [the Veteran's] multiple physical problems and the above mentioned mental issues have rendered [him] unemployable due to his symptoms."

According to the holding in Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009), there must be cogent evidence of unemployability in the record to warrant inferring that a TDIU claim has been raised, and, here, there is given this supporting medical evidence.  But as it stands, the Veteran's heart disease and obesity are not adjudicated service-connected disabilities, neither are his hypertension, diabetes, etc., only his PTSD, low back, and right ankle disabilities have been determined thus far to be related or attributable to his military service.  And to establish his derivative entitlement to a TDIU, it must be shown that he is unemployable on account of service-connected disabilities, that is, if only these disabilities are considered.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  See also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (indicating that, in making this determination of unemployability, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability").  See, too, Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (similarly indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

There nonetheless is suggestion based on this medical evidence most recently submitted that service connection may be additionally warranted for the Veteran's heart disease and obesity, including secondarily as a result or consequence of his already service-connected PTSD.  See 38 C.F.R. § 3.310(a) and (b), allowing for the granting of service connection for additional disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA has even on its own Internet website recognized there is at least some evidence indicating that PTSD is related to cardiovascular disorders, so endorsing such a relationship or correlation, and studies have found an association between PTSD and poor cardiovascular health.  See www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.

VA already has determined the Veteran is permanently and totally (P&T) disabled, meaning 100-percent disabled, albeit for pension purposes only that allows for consideration of all disabilities, so both those that are service connected as well as those that are not.

The RO/AMC, though the Agency of Original Jurisdiction (AOJ), has not had opportunity to consider whether the Veteran is additionally entitled to a TDIU, and it would be potentially prejudicial to him for the Board to consider this additional issue in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993); Godfrey v. Brown, 7 Vet. App. 398 (1995).  Moreover, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim, although this does not preclude the Board from going ahead and deciding the claims that formed the basis of the derivative TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

In an October 2012 supplemental statement of the case (SSOC), the AMC continued to deny the remaining claims at issue for left ankle and left knee disorders and for obesity and bilateral pes planus, hence, the reason these claims were returned to the Board for further appellate consideration.

In this decision the Board is determining whether there is new and material evidence to reopen the claim for service connection for bilateral pes planus.  But the other claims for service connection for left ankle and left knee disorders and obesity require still further development before being decided on appeal, so the Board is again remanding these other claims to the RO by way of the AMC.  The Board also is resultantly remanding the derivative TDIU claim since, as especially concerning the claim for obesity, it is "inextricably intertwined" so should be considered concurrently rather than piecemeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (explaining that claims are "inextricably intertwined" when they are so closely tied together that a final 

decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).


FINDINGS OF FACT

1.  In March 1990, the RO denied service connection for bilateral pes planus.  The Veteran did not, in response, appeal that decision.

2.  The evidence received since does not bear directly and substantially on this claim, is not so significant that it must be considered in order to fairly decide the merits of this claim, and does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The March 1990 rating decision denying entitlement to service connection for pes planus is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2012). 

2.  There is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the VA's duties to notify and assist claimants in substantiating claims for VA benefits.  It is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002), and the implementing VA regulations are codified at 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and his representative of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on his behalf.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status, (2) existence of a disability, (3) connection between the disability and the Veteran's military service, but also concerning the "downstream" (4) disability rating and (5) effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Dingess/Hartman v. Nicholson, 483 F.3d 1311 (2007).

Additionally, specifically with regards to petitions to reopen previously denied, unappealed claims, VA is to notify the claimant of the evidence and information necessary to reopen the claim and to establish entitlement to the underlying benefit being requested.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In notifying him of what evidence will be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of the claim found lacking.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, if the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim, such as in a Statement of the Case (SOC) or Supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, instead preserved, and the Veteran is given an opportunity to participate effectively in the adjudicate of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has made clear that VCAA notices errors, even if shown to have occurred, are not presumptively prejudicial, rather, but be judged on a 
case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error, but above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, a review of the evidence confirms there has been compliance with the mandates of the VCAA.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court (CAVC) nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).


He was provided letters satisfying the notice requirements of 38 C.F.R. § 3.159(b) as far back as August and September 2007, prior to initially adjudicating this claim in January 2008, so in the preferred sequence.  But consider also that one of the reasons for the Board since remanding this claim in January 2011 was to ensure compliance with VCAA notice with regards to claims to reopen as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  A February 2011 letter since provided duly informed him that his claim of entitlement to service connection for pes planus was previously denied in March 1990 because it is a congenital or developmental condition that pre-existed his service and that was not aggravated during or by his service beyond its natural progression.  He was informed of how the evidence he submitted to reopen this claim had to be new and material in this critical respect.

The record on appeal also reflects that VA made reasonable efforts to obtain and assist him in obtaining all potentially relevant records concerning this claim.  Pertinent medical evidence associated with the claims file for consideration consists of his service treatment records (STRs), post-service private and VA treatment records, as well the reports of the VA compensation examinations he had concerning this and his other claims.  Also of record and considered in this appeal is the transcript of his June 2010 hearing before the undersigned Veterans Law Judge at the Los Angeles RO.

In summary, then, the requirements of the VCAA have been considered and satisfied.  Throughout the several years of this appeal, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the ways through which he might obtain this supporting evidence, and the allocation of responsibilities between him and VA in obtaining this evidence.  There is no suggestion there is any other evidence that needs to be obtained and considered.  It therefore is difficult to discern what additional guidance VA could have provided to him regarding what further evidence he should submit to substantiate his claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not result in any significant benefit to the Veteran and, instead, just further overburden VA's already limited resources).

Pertinent Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection, Including when the Claim has been Previously Considered and Denied but not Appealed


Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Stated somewhat differently, to establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the presently claimed disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report on things he can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Every Veteran is presumed in sound condition (physical and mental health) when entering service, except for deformities or infirmities noted at time of time of acceptance or enrollment into service.  38 U.S.C.A. § 1111.  This presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  The only prerequisite for application of this presumption of soundness when entering service is that the military enlistment examination be free and clear of the now claimed disability.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).

If the condition now at issue was not noted when entering service, then to rebut this presumption of soundness VA (not the Veteran) must show by clear and unmistakable evidence both that the condition pre-existed service and that it was not aggravated during or by his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Hence, there is a two-pronged test.


If, on the other hand, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if a Veteran shows a chronic (meaning permanent) worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).


"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

But having said that, according to 38 C.F.R. § 3.303(c), in regards to pre-service disabilities first noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish 
pre-service existence thereof.  

Consider also that congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).


Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a "disease", an opinion may be required as to whether it was as likely as not aggravated by his period of active service beyond its natural progression.  If instead the claimed disorder is a "defect", an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.

Turning back now to the procedural history of this particular case.  In a prior March 1990 rating decision, the RO considered and denied this claim of entitlement to service connection for pes planus.  In deciding the claim, the RO considered the Veteran's STRs and post-service evaluation and treatment records and ultimately determined that his pes planus is a congenital or developmental condition and, as such, necessarily pre-dated his military service but also was not aggravated during or by his service beyond its natural progression such that he has additional disability.  He did not appeal that decision, so it is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

He did not file a petition to reopen this claim until many years later, in September 2007.  A claim that was the subject of a prior final and binding denial may only be reopened if there is new and material evidence concerning the claim.  If there is, VA must review the claim on a de novo basis, with consideration given to all evidence of record.  38 U.S.C.A. § 5108.

When determining whether there is new and material evidence, the Board considers the additional evidence that has been submitted or otherwise obtained since the last final and binding denial of the claim, so irrespective of whether that prior denial was on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For petitions to reopen that, as here, were filed on or after August 29, 2001, new evidence means existing evidence not previously provided to agency decisionmakers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

This additional evidence is presumed credible, unless it is inherently untrue or beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510 (1992).  Also, this presumption only applies when making the determination as to whether the evidence in question is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, this presumption of credibility "dissolves" once the claim is reopened and decided on its merits.  See also Duran (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The pertinent evidence that has been associated with the claims file since the RO's prior March 1990 decision includes post-service VA treatment records and private medical records.  At least some of this evidence is new since not previously considered.  None of this evidence is also material, however, in that it does not tend to establish a fact necessary to substantiate this claim for pes planus and does raise a reasonable possibility of substantiating this claim.


In Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  This phrase, "raises a reasonable possibility of substantiating the claim," does not then create a third element for new and material evidence but was intended, instead, to provide guidance to VA adjudicators in determining whether submitted evidence meets the new-and material-requirements.  That is, the Board cannot require the evidence to be new, material, and raise a reasonable possibility of substantiating the claim.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Here, though, the new evidence is strongly against this claim, not instead supportive of it.  As already mentioned, the evidence of record before the RO at the time of its prior denial included the Veteran's STRs.  In his report of medical history recounted at the time of his enlistment examination into service in May 1969, he did not refer to any complaints referable to flat feet, but on objective clinical examination it was observed he had pes planus, which was described as moderate in degree.


To reiterate, if, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in this circumstance 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

He had problems apparently with obesity during his service, and he eventually was discharged because of it.  The May 1971 report of medical examination in anticipation of his discharge revealed normal feet.  No reference was made to his flat feet, including suggesting a worsening of this condition during his service on account of his service.  His military service ended in June 1971.

The post-service medical evidence of record includes reports of VA hospitalization on separate occasions in 1994.  No reference was made in the discharge summaries to pes planus.

Hospitalization by VA in October 1996 for an unrelated ailment contained a notation of past medical history being significant for degenerative joint disease, hypertension, borderline diabetes, and obesity.  No mention again was made of pes planus.

Still additional evidence includes a report of a general medical examination VA provided the Veteran in February 1997.  He complained primarily of pain in his knees, right shoulder, and back.  He did not refer to his feet.  Gross examination of his musculoskeletal system detected no problems with pes planus.

The evidence added to the record since the RO's March 1990 decision denying this claim for pes planus includes a report of a VA joints examination accorded the Veteran in February 2011.  The claims file was reviewed by the examiner.  The reference to pes planus was that the Veteran had bilateral pes planus, meaning affecting both feet, but worse as concerning his right foot.  The focus of that examination, however, was not on his pes planus and its purported relationship with his military service, so etiology was not discussed by the examiner.

The new evidence also includes the report of an examination accorded the Veteran by VA in August 2012.  He stated that, after completing boot camp his feet were painful and he sought medical attention and was told he had acquired flat feet.  He did not recall having received treatment for that.  He indicated he was seen by a VA podiatrist in March 2009 and observed to have fallen arches with weight bearing.  Following examination he was given a diagnosis of bilateral flat foot.  Reference was made to X-rays of his feet dated in March 2011.  For the left foot they showed significant flat foot deformity, old trauma in navicular bone, and hammertoe deformities of the 2nd toe.  With regard to the right foot, there was moderate hallux valgus deformity at the first metatarsophalangeal joint, flat foot deformity, and hammertoe deformity of the 2nd, 3rd, and 4th toes.

In October 2012 a VA podiatrist reviewed the claims file for the purpose of opining, in pertinent part, on whether the Veteran's flat feet were due to his service-connected right ankle condition.  She stated that she reviewed the entire claims file.  She indicated the records show he ended service with moderate pes planus bilaterally.  She referred to an April 1970 outpatient visit during which there was a notation of an apparent marked pronatory feet with marked forefoot varus (10 degrees), bilaterally.  She stated that a forefoot varus, in combination with a rear foot varus, defines the structural architecture of a flat foot.  Therefore, she indicated the marked flat foot varus bilaterally was consistent with a diagnosis of pes planus and this was a pre-existing condition.  She ultimately determined, however, that the Veteran's flat feet were "less likely than not incurred in or the result of his time in active service."  In explanation, she referred to the August 2012 examination cited above and stated it was consistent with the pre-existing condition of pes planus foot construct.  She also observed the examination indicated a drop of a longitudinal arch.  However, the examination did not observe marked deformity of pronation, plantar fasciitis, or arch pain or with a weight bearing line following to the immediate left or to the right.  She stated as a result the degree of flat footedness was moderate in degree and similar to the appearance at the time of the Veteran's entrance examination many years earlier.  She therefore concluded, based upon clinical review of the medical reports, there is no clinical evidence to surmise that the pre-existing bilateral pes planus construct was caused by or aggravated by the Veteran's right ankle sprain or problem involving the ankles.

In summary, then, there is no supporting medical evidence even since the RO's March 1990 decision, to the contrary, even additional evidence against this claim.  Moreover, the Veteran's arguments concerning his pes planus and relationship to his military service are, for the most part, mere reiterations of the arguments he made when the RO previously considered and denied this claim in March 1990.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  And see, as well, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final and binding denial do not constitute the presentation of new and material evidence.).  Indeed, even as concerning his alternatively alleged theory of entitlement that his flat feet are secondary to (meaning caused or, if not, nonetheless aggravated by his service-connected right ankle condition) is insufficient reason to reopen this claim since his lay allegations of this cause-and-affect correlation are unsubstantiated and, in fact, have been refuted by a VA compensation examiner.  See Moray v. Brown, 5 Vet. App. 211 (1993); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.").

Hence, none of the additional evidence received since the RO's final and binding March 1990 rating decision is both new and material to this claim as defined by VA regulation.  See 38 C.F.R. § 3.156(a).  Therefore, that decision remains final and binding.  Furthermore, inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

New and material evidence not having been received, the petition to reopen the claim for service connection for bilateral pes planus is denied.


REMAND

With regards to the remaining claims, those being for service connection for obesity, including as secondary to already service-connected PTSD, also for service connection for left knee and left ankle disorders and a TDIU, further development of these remaining claims is required.  The record as it stands with regards to these claims is inadequate for the purpose of rendering a fully informed decision regarding these claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing the facts and evidence pertinent to the claims.  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regards to the claim for obesity, the evidence of record now includes a recent September 2012 statement from a VA psychiatrist in the Greater Los Angeles Healthcare System who confirmed he is treating the Veteran for PTSD (so for a now service-connected disability).  He indicated the Veteran became so depressed in service by his experiences that he began eating compulsively.  He reported that the Veteran believed his discharge from active service was due to his obesity and was a direct result of the abuse he experienced while on active duty.  This psychiatrist then goes on to indicate that, while there was no way to prove this, it is his opinion this is "likely to be true."  The Veteran did not also submit an accompanying waiver, however, allowing the Board, rather than the RO/AMC, to initially consider this additional evidence in the first instance.  See 38 C.F.R. § 20.1304.  And although the Board now normally obtains this clarification by directly contacting him concerning whether this was his intent when submitting this additional evidence, as a means of averting an avoidable or unnecessary remand, the Board also sees that when he was provided an examination by VA in April 2012, the examiner observed the Veteran's body mass index did not increase during his service, but instead remained the same, and therefore his trouble adjusting to the military did not increase his obesity.  This VA examiner therefore disputed the notion that the Veteran's obesity is a direct result of his military service.  However, the examiner did not also address the additional question of whether the Veteran's obesity might have been impacted in any way by his now service-connected PTSD.

With regards to the claims for left ankle and left knee disorders, the VA podiatrist who reviewed the claims file in October 2012 did not address the Veteran's lay assertions regarding the impact of his activities in service aboard ships that were exposed to the turbulent waters of high seas.  In Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007), it was indicated that a medical examination was inadequate where the examiner implicitly had ignored the appellant's lay assertions that he had sustained a back injury during service and, instead, relied exclusively on the absence of any supporting evidence in the STRs as reason for providing an unfavorable medical nexus opinion.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding an examination inadequate where the examiner had failed to consider the Veteran's assertions of continuing symptomatology).

The VA physician that earlier examined the Veteran in April 2012 determined the arthritis of his knee is likely due to his advanced age (being over 55) and obesity.  The examiner did not however specifically address the knee disability is being aggravated in any way by the Veteran's service-connected right ankle condition.  And the podiatrist who subsequently reviewed the claims file in October 2012 did not address the question of the etiology of the Veteran's left knee disability.

In Barr, 21 Vet. App. at 311, the Court held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  And see Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist includes providing an 

adequate examination when such an examination is indicated, and "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

The Veteran also recently has claimed entitlement to a TDIU, a derivative claim the RO and AMC have yet to consider as the AOJ.

Therefore, these remaining claims are REMANDED for the following additional development and consideration:

1.  Contact the VA podiatrist who conducted the October 2012 review and have her indicate the likelihood (very likely, as likely as not, or unlikely) that any current left knee or left ankle disability is related to the Veteran's military service, including secondarily as caused OR aggravated by any service-connected disability, especially his right ankle condition.  The opinion expressed must include discussion of the underlying medical rationale.

It therefore is essential this examiner have opportunity to reacquaint herself with the evidence in the claims file.

She is advised that the Veteran is competent to report symptoms, treatment, and injuries, such as slipping and falling during his service while aboard a ship tossed and turned in turbulent waters, and these reports must be taken into account along with the other evidence of record in formulating a response.  If for whatever reason this podiatrist is unavailable to provide this further comment (supplemental opinion), then having someone else do it that is qualified to make these necessary additional determinations.

2.  Also have the VA physician who conducted the examination of the Veteran in April 2012 again review the claims file and provide a supplemental opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's morbid obesity is secondarily related to his military service by way of his now service-connected PTSD.  This opinion, therefore, must not only comment on whether the service-connected PTSD caused or led to the morbid obesity, but also whether it is aggravating it.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the 
service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).


The examiner cannot summarily conclude, that is, without explanation, that PTSD is not a risk factor for obesity (or, by extension, hypertension and coronary artery disease (CAD)) since on its own Internet website VA has recognized there is at least some evidence indicating that PTSD is related to cardiovascular disorders, so endorsing such a relationship or correlation, and studies have found an association between PTSD and poor cardiovascular health.  See www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.

Other studies, however, steadfastly refute this notion and conclude instead there is not any such relationship or correlation.

The VA examiner therefore is asked to especially consider the several supporting medical statements the Veteran recently submitted in July and September 2012 concerning his claim for obesity from his primary health care providers in the Greater Los Angeles Healthcare System suggesting a relationship between his obesity, heart disease, and military service, such as by way of the events that led to the granting of service connection for his PTSD.  See, in particular, the July 17, 2012 letter from S.L., MD; September 14 and 19, 2012 letters from M.C.B., MD, PhD; and the September 24, 2012 letter from D.P.F., MD.


The opinions expressed by the VA compensation examiner must include discussion of the underlying medical rationale and, if in disagreement with these opinions of these other VA doctors, must provide explanation for this discrepancy.

If for whatever reason this examiner is unavailable to provide this further comment (supplemental opinion), then having someone else do it that is qualified to make these necessary additional determinations.

3.  Then, in light of this and all other additional evidence, readjudicate these claims of entitlement to service connection for left ankle and left knee disorders and for obesity, including, as concerning the left ankle and left knee disorders, on the premise they are secondary to the service-connected right ankle condition, and as concerning the claim for obesity, including on the premise that it is secondary to the service-connected PTSD,.  Also adjudicate the derivative TDIU claim.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this REMAND, the Board intimates no opinion as to the final outcome warranted concerning these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                        ____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


